COURT OF APPEALS









COURT OF APPEALS
EIGHTH DISTRICT OF TEXAS
EL PASO, TEXAS
 




 
 
 
 
 
IN RE:  ANTONIO SEPEDA,
 
                           


 
 '
 
'
 
'
 
'
 
'


 
 
 
No. 08-01-00314-CV
 
AN ORIGINAL
  PROCEEDING
 
IN
  MANDAMUS




 
 
O P I N I O N
 
Pro-se relator,
Antonio Sepeda, asks this Court to issue a writ of
mandamus against Respondent, the Honorable James Rex, Judge
of the 109th District Court of Andrews County. 
Based on the record before us, we deny the petition.  See Tex.
R. App. P. 52.7(a),
52.8(a).  Our denial
of the petition shall not be construed as a ruling on the merits. 
July
 26 , 2002
RICHARD BARAJAS, Chief Justice
 
 
Before
Panel No. 2
Barajas,
C.J., McClure, and Chew, JJ.
 
(Do
Not Publish)